The ox>inion of the court was delivered by
Watkins, J.
The rotator is one of the defendants in a suit entitled P. H. LeBlanc vs. H. Mehnert & Co. et al., x>eiidiiig in the respondent’s court, and his comxilaint is that he has exceeded the bounds of his jurisdiction in entertaining it, and he desires that we should restrain his further exercise of jurisdiction by the writ of prohibition.
*954The suit referred to is oue which .was instituted by Pierre H. LeBlanc for the recovery from the defendants, Melmert & Co., of the sum of sixteen dollars rent, under the following circumstances, viz:
That the sum specified is the one-fifth part of the sum of $80, which is the monthly rent, for the month ending on the 30th of September, 1889, of the tliree-story brick store No. 74 Tchoupitoulas street, in the city of New Orleans, occupied by them as tenants. That plaintiff arrived at the age of majority on the *nd ,<f August, 1889, and at once gave them notice of that fact, and demanded of them the payment to him of said fifth part of the said month’s rent, but they expressed an unwillingness to do so, preferring to make payment of the entire sum due to Charles E. LeBlanc, plaintiff’s father, by whom said premises were leased to them.
That at the time said lease contract was entered into, on the 30th of September, 1888, the plaintiff was a minor, and his father, in. executing same, whilst ostensibly acting in his individual capacity, did really sign same as the administrator of his five children’s property, which belonged to them in indivisión, they having derived title thereto by donation from their grandmother, a few years before.
That while he recognizes his right to claim said tithe of rent from said tenants, he yet arbitrarily and unlawfully refuses to instruct them to pay same to him.
That said C. Ii¡. LeBlanc has no property of any kind, and an unlawful payment of said rent by defendants to him would cause plaintiff a great and irreparable injury, and, hence, he is entitled to a provisional injunction against said Melmert & Co. et al. restraining them from making payment to the said O. E. LeBlanc, and the latter from exacting it of them.
Upon appropriate averments plaintiff obtained writs of injuction against C. E. LeBlanc and Mebnert & Co., and prayed for personal judgment against the latter, with recognition of his lessors’ lien on the movable property in the leased premises.
In the respondent’s court the defendants filed a plea to the jurisdiction, and, it having been overruled, they answered and plead the general issue. During the pendency of further proceedings the present application was made.
To make out the want of jurisdiction in the City Court to try the said cause, relator’s counsel’s contention is, that this is an evident attempt, on the part of the plaintiff, to recover from his father his one-fiftli undivided interest in the real estate described, and to avoid the payment of any part of the expenses for the uuexpired term of the lease; and *955that such an action is, necessarily, petitory in character, and lienee, it is not within the respondent’s cognizance. Further, that the cause of action stated, necessarily involves prpof of a donation of real estate. His further contention is that this suit is, in some sort, one for the recovery, by a minor who has recently come of age, from his father, who was an usufructuary during his minority, of his property, and that such suit must he brought in the Civil District Court.
.If either of relator’s hypotheses were true the respondent’s court would have no jurisdiction, because the constitution has conferred upon the “City Courts of New Orleans * * exclusive and final jurisdiction over all sums not exceeding one hundred' dollars, exclusive of interest.” Const. Art. 385.
And the constitutional amendments of 1884 only confers appellate jurisdiction over said courts when the, sum involved exceeds twenty-five dollars exclusive of interest.
But it apimars from the foregoing statement to be clear, that the suit is one, for the sum of sixteen dollars in money, only; and of it the respondent’s court has full and completo jurisdiction. It is not the province of this court to pass upon the facts presented, nor indicate what would he a correct judgment for the respondent to render in the premises.
The constitution has confided that power to him, and his judgment will he final and unappealable in the premises.
In this situation of affairs we are authorized to entertain relator’s applieation, but, under the statement of the,case just given, we feel hound to refuse the relief he has demanded.
It is therefore ordered that the re,straining order herein granted he rescinded and set aside, and that the peremptory writ of prohibition applied for he refused at the. relator’s cost.